In a proceeding to review a determination of respondent, which denies an application for an increase of rents as a result of converting from a coal-fired furnace to an oil-fired system in an eight-family apartment house, the appeal is from an order dismissing the proceeding. Appellant contends that as matter of law the conversion was a “ substantial rehabilitation” of the property or a “ major capital improvement” within the meaning of the State Residential Rent Law (L. 1946, eh. 274, as amd.). Order unanimously affirmed,, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, MacCrate, Murphy and Ughetta, JJ. [See post, p. 968.]